   Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 1 of 13




 BOSTON SCIENTIFIC CORPORATION, BOSTON SCIENTIFIC
SCIMED, INC., and FORTIS ADVISORS, LLC v. BIOCARDIA, INC.

                      No. 3:19-CV-05645-VC



    COUNTERDEFENDANTS’ MOTION FOR SANCTIONS




                         EXHIBIT 2
Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 2 of 13




                                             PAGES 1 - 44

                    UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

               BEFORE THE HONORABLE VINCE CHHABRIA

BOSTON SCIENTIFIC CORPORATION,     )
ET AL.,                            )
                                   )
             PLAINTIFFS,           )
                                   )
  VS.                              )        CASE NO. 19-CV-05645 VC
                                   )
BIOCARDIA, INC.,                   )
                                   )
             DEFENDANT.            )
                                   )
___________________________________)

BIOCARDIA, INC.                    )
                                   )
             PLAINTIFF,            )
                                   )
  VS.                              )        CASE NO. 20-CV-02829 VC
                                   )
NVISION MEDICAL CORPORATION,       )
ET AL.,                            )
                                   )        SAN FRANCISCO, CALIFORNIA
             DEFENDANTS.           )        THURSDAY, JULY 23, 2020
                                   )
___________________________________)



  TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

                RECORDING    11:03 A.M. - 12:10 P.M.




TRANSCRIBED BY:    JOAN MARIE COLUMBINI, CSR #5435, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 3 of 13




APPEARANCES:


FOR BOSTON SCIENTIFIC       FAEGRE DRINKER BIDDLE & REATH LLP
                            2200 WELLS FARGO CENTER
                            90 SOUTH 7TH STREET
                            MINNEAPOLIS, MINNESOTA 55402
                      BY:   TIMOTHY E. GRIMSRUD, ESQUIRE
                            KEVIN WAGNER, ESQUIRE


FOR FORTIS ADVISORS         FREITAS ANGELL & WEINBERG LLP
AND SURBHI SARNA            350 MARINE PARKWAY, SUITE 200
                            REDWOOD SHORES, CA 94065
                      BY:   ROBERT E. FREITAS, ESQUIRE
                            JESSICA NICOLE LEAL, ESQUIRE


FOR BIOCARDIA               FEINBERG DAY KRAMER ALBERTI LIM
                            TONKOVICH & BELLOLI LLP
                            577 AIRPORT BOULEVARD, SUITE 250
                            BURLINGAME, CALIFORNIA 94010
                      BY:   IAN NEVILLE FEINBERG, ESQUIRE
                            ELIZABETH DAY, ESQUIRE
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 4 of 13         4




1    EXXCLAIM CAPITAL PARTNERS I, LP.

2               MS. LEAL:    GOOD MORNING, YOUR HONOR, JESSICA LEAL FOR

3    MS. SARNA AND ALSO FOR AND EXXCLAIM.

4               THE COURT:    GOOD MORNING.     OKAY.   LET ME START BY

5    LAYING OUT MY TENTATIVE THINKING ABOUT HOW TO UNTANGLE THIS

6    PROCEDURAL MORASS THAT WE'VE GOT OURSELVES INTO.

7               LET ME JUST FIRST SAY THAT -- AND CAN EVERYBODY HEAR

8    ME OKAY?

9               MR. GRIMSRUD:     YES, YOUR HONOR.

10              MR. FEINBERG:     YES.

11              MR. FREITAS:    YES.

12              THE COURT:    LET ME -- LET ME FIRST SAY THAT WHEN YOU

13   LOOK AT THE TOTALITY OF BIOCARDIA'S LITIGATION CONDUCT IN THIS

14   CASE, YOU THINK ABOUT ALL OF THE ISSUES TOGETHER, YOU KNOW,

15   BIOCARDIA'S LITIGATION CONDUCT HAS BEEN ATROCIOUS, AND I THINK

16   THAT, YOU KNOW, IT WOULD BE VERY MUCH WITHIN MY DISCRETION TO

17   RULE AGAINST BIOCARDIA ACROSS THE BOARD ON ALL OF THESE

18   PROCEDURAL QUESTIONS THAT WE HAVE IN FRONT OF US RIGHT NOW.

19   THAT IS TO SAY, YOU KNOW, I THINK IT WOULD BE -- IT WOULD BE

20   VERY MUCH WITHIN, YOU KNOW, JUDICIAL DISCRETION TO SAY:            NO,

21   YOU CANNOT FILE AN AMENDED COMPLAINT IN THE FIRST CASE, WHICH

22   ADDS THE -- THESE NEW TRADE SECRETS, AND THE SECOND LAWSUIT IS

23   DISMISSED AS TO ENVISION [SIC] -- NVISION; I KEEP SAYING

24   ENVISION -- THE SECOND LAWSUIT IS DISMISSED AS TO NVISION ON

25   CLAIM-SPLITTING GROUNDS.      AND THE SECOND LAWSUIT MAYBE EVEN IS



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 5 of 13            5




1    DISMISSED AS TO THE SHAREHOLDERS ON CLAIM-SPLITTING GROUNDS.            I

2    HAVEN'T GIVEN -- I HAVEN'T THOUGHT ABOUT THAT ONE AS MUCH YET.

3               AND, YOU KNOW, SO I THINK IT WOULD BE -- I THINK IT

4    WOULD BE LIKELY APPROPRIATE TO JUST SAY -- LEAVE YOU WITH THE

5    FIRST LAWSUIT AND THE -- YOU KNOW, THE TRADE SECRETS THAT YOU

6    ARE ASSERTING AS OF THE DEADLINE TO AMEND PLEADINGS.

7               BUT I'M TRYING TO STEP BACK AND, YOU KNOW, THINK

8    ABOUT HOW TO STRIKE AS FAIR A BALANCE AS POSSIBLE.          YOU KNOW,

9    THE OTHER SIDE IS NOT WITHOUT FAULT IN -- IN TERMS OF WHERE WE

10   ARE RIGHT NOW.    AND IN PARTICULAR, I GUESS, YOU KNOW, WHAT

11   STANDS OUT IS THAT THEY MISSED THE ISSUE OF CLAIM SPLITTING IN

12   ALL OF THESE -- IN ALL OF THESE BRIEFS.        DO I THINK THEY

13   WAIVED, YOU KNOW, THE RIGHT TO SEEK DISMISSAL ON

14   CLAIM-SPLITTING GROUNDS?      NO, I DON'T THINK SO.      I MEAN, I

15   THINK THE -- I THINK, YOU KNOW, IT'S EARLY ENOUGH IN THE CASE,

16   AND THERE'S BEEN ENOUGH CONFUSION.        AND THEY HAVE ARTICULATED

17   THE CONCEPTS THAT ARE EMBODIED IN THE DOCTRINE OF CLAIM

18   SPLITTING, EVEN THOUGH THEY HAVEN'T MADE A CLAIM-SPLITTING

19   MOTION, SUCH THAT, YOU KNOW, IT'S PROBABLY FAIR TO SAY THEY

20   HAVEN'T WAIVED IT.

21              BUT, BY MISSING THE ISSUE OF CLAIM SPLITTING, YOU

22   KNOW UNTIL I BROUGHT IT UP LAST WEEK, YOU KNOW, THEY'VE MADE

23   THIS -- THEY'VE MADE THIS PROCEDURAL MORASS A LOT MORE

24   COMPLICATED.

25              AND THE OTHER -- THE OTHER POINT ABOUT JUST TRYING TO



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 6 of 13   6




1    BE AS FAIR AS POSSIBLE HERE IS THAT, YOU KNOW, I -- IN ADDITION

2    TO SORT OF LOOKING AT THE TOTALITY OF BIOCARDIA'S LITIGATION

3    CONDUCT, I TRIED TO SEPARATE OUT THE DIFFERENT TRANSGRESSIONS

4    AND EVALUATE THE EGREGIOUSNESS OF EACH TRANSGRESSION.

5               AND, YOU KNOW, SOME TRANSGRESSIONS ARE MORE EGREGIOUS

6    THAN OTHERS, BOTH FROM THE STANDPOINT OF PREJUDICING THE

7    DEFENDANTS AND FROM THE STANDPOINT OF, YOU KNOW, LACK OF

8    DILIGENCE ON THE PART OF BIOCARDIA.

9               AND, SO, AFTER I SPENT SOME TIME TRYING TO SEPARATE

10   ALL THAT OUT AND TRYING TO THINK WHAT MIGHT BE THE MOST FAIR,

11   YOU KNOW, EXERCISE OF DISCRETION IN THIS CONTEXT, HERE IS THE

12   SORT OF -- HERE'S ONE POSSIBLE APPROACH THAT I CAME UP WITH TO

13   ALL OF THESE MOTIONS.     OKAY?

14              AND I'LL SAY, BEFORE I LAY OUT THE APPROACH, LET ME

15   JUST SAY THAT, YOU KNOW, I VIEW THE DECISION TO FILE THE SECOND

16   LAWSUIT, THE CLAIM-SPLITTING ISSUE, AS QUITE A BIT MORE

17   EGREGIOUS THAN THE FAILURE TO ADD THE ADDITIONAL TRADE SECRETS

18   TO THE COMPLAINT IN THE FIRST LAWSUIT.

19              AS TO THOSE TRADE SECRETS, THERE'S NO QUESTION THAT

20   IT WAS -- YOU KNOW, THAT BIOCARDIA SHOULD HAVE SOUGHT TO ADD

21   THEM EARLIER, BUT, YOU KNOW, IN THE -- YOU KNOW, WHEN YOU'RE

22   THINKING ABOUT SORT OF -- YOU KNOW, NO HARM/NO FOUL, BIOCARDIA

23   DID INITIALLY ATTEMPT TO ARTICULATE THESE TRADE SECRETS, THESE

24   NEW ADDITIONAL TRADE SECRETS IN THE LITIGATION IN DECEMBER,

25   WELL BEFORE THE DEADLINE FOR AMENDING.



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 7 of 13    7




1               AND SO, YOU KNOW, THE DEFENDANTS IN THE FIRST ACTION

2    WERE ON NOTICE OF -- YOU KNOW, THAT THEY MAY HAVE TO DEFEND

3    THEMSELVES ON THESE NEWLY ARTICULATED TRADE SECRETS WELL BEFORE

4    THE DEADLINE.

5               SO IT STRIKES ME THAT THAT CONDUCT WAS LESS EGREGIOUS

6    THAN THE TOTAL FAILURE TO FIGURE OUT WHETHER NVISION NEEDED TO

7    BE SUED AND WHETHER -- AND POSSIBLY WHETHER THE SHAREHOLDERS

8    NEEDED TO BE SUED.     AND, YOU KNOW, THE DECISION TO TRY TO FILE

9    A SECOND LAWSUIT AGAINST THEM, HAVING BLOWN THE DEADLINE TO ADD

10   PARTIES IN THE FIRST LAWSUIT BY A LONG WAY, AND WITHOUT EVEN

11   HAVING ASKED TO ADD THOSE PARTIES IN THE FIRST LAWSUIT.

12              SO I THINK IN TERMS OF SORT OF NOTICE AND, YOU KNOW,

13   PREJUDICE TO A DEFENDANT WHO WAS NOT NAMED IN AN INITIAL

14   LAWSUIT AND THOUGHT THEY WOULD -- YOU KNOW, PRESUMABLY

15   OPERATING ON THE ASSUMPTION THAT THEY WERE NOT GOING TO BE

16   NAMED AND THEN ALL OF A SUDDEN TO HAVE A CLAIM-SPLITTING

17   SITUATION WHERE A SECOND LAWSUIT WAS INAPPROPRIATELY FILED

18   AGAINST THEM, THAT SEEMS -- STRIKES ME AS MORE PREJUDICIAL.

19              SO VIEWING THE FILING OF THE SECOND LAWSUIT AS MORE

20   EGREGIOUS, MY -- YOU KNOW, THE POSSIBLE APPROACH I IDENTIFY FOR

21   DEALING WITH ALL OF THESE MOTIONS WERE, ALL RIGHT, STARTING AT

22   THE BEGINNING WITH THE MOTION TO DISMISS THE COUNTERCLAIMS,

23   GRANT THE MOTION TO DISMISS AS TO THE CLAIM FOR CORRECTION OF

24   INVENTORSHIP, BECAUSE IT DOESN'T -- DOESN'T -- THE COMPLAINT

25   DOESN'T GIVE US ANY EXPLANATION OF WHY WE SHOULD THINK OF THOSE



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 8 of 13   10




1    ALLOW -- AND THEN AT THAT POINT ALLOW NVISION, AND POSSIBLY THE

2    SHAREHOLDERS ALSO, TO SEEK DISMISSAL OF THE LAWSUIT WITH

3    PREJUDICE ON CLAIM-SPLITTING GROUNDS.

4               I MAY HAVE SAID CLAIM PRECLUSION ONCE OR TWICE DURING

5    THIS MONOLOGUE, BUT I MEANT CLAIM SPLITTING.

6               AND THEN, OF COURSE, THAT WOULD LEAVE -- THAT WOULD

7    LEAVE THE MOTION TO CONSOLIDATE, WHICH, OF COURSE, WOULD BE

8    DENIED, AND PROBABLY WOULD BE, YOU KNOW -- YOU KNOW, ASSUMING

9    I'M RIGHT THAT THE LAWSUIT NEEDS TO BE DISMISSED ON

10   CLAIM-SPLITTING GROUNDS, OR ASSUMING I'M RIGHT THAT AT LEAST

11   NVISION NEEDS TO BE DISMISSED ON CLAIM-SPLITTING GROUNDS, THEN

12   I THINK THERE -- YOU KNOW, THERE BECOMES A MUCH WEAKER CASE FOR

13   CONSOLIDATION IN ANY EVENT.

14              THAT LEAVES ME WITH ONE -- ONE OTHER FINAL COMMENT

15   ABOUT THIS POTENTIAL WAY OUT OF THIS MORASS THAT WE'VE ALL

16   CREATED FOR OURSELVES, AND IT GOES BACK TO THE FIRST POINT I

17   MADE ABOUT THE ATROCIOUSNESS OF BIOCARDIA'S LITIGATION CONDUCT.

18              I WOULD THINK THAT AS PART OF THE SOLUTION TO, YOU

19   KNOW, THE PROCEDURAL MASS -- MORASS THAT WE'RE IN, IT MAY VERY

20   WELL BE APPROPRIATE TO REQUIRE BIOCARDIA TO PAY THE DEFENDANT'S

21   ATTORNEYS' FEES THAT THEY HAVE INCURRED AS A RESULT OF ALL OF

22   THIS LITIGATION CONDUCT, THIS FAILURE TO ADD THE TRADE SECRETS

23   IN A TIMELY FASHION, YOU KNOW, THIS ATTEMPT TO -- THIS

24   SEEMINGLY INAPPROPRIATE ATTEMPT TO FILE A SECOND LAWSUIT

25   AGAINST NVISION.



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 9 of 13         18




1    ANYBODY OTHER THAN THE PARTIES WHO ARE IN THE CASE ALREADY.

2               AND THEN YOU WOULD -- I WOULD DISMISS THE CLAIMS

3    AGAINST THE SHAREHOLDERS IN THE SECOND CASE.         I'D GRANT THE

4    SHAREHOLDERS' MOTION TO DISMISS IN THE SECOND CASE ON THE

5    GROUND THAT YOU HAVEN'T STATED A CLAIM AGAINST THEM.           AND THE

6    UPSHOT BEING YOU HAVEN'T -- I THINK THERE ARE PROBLEMS WITH

7    THE -- IDENTIFYING THE PROPERTY, BUT THE BIG -- THE MAJOR

8    OVERARCHING PROBLEM IS YOU HAVEN'T IDENTIFIED ANY WRONGDOING BY

9    THEM.

10              AND SO THAT WOULD BE DISMISSED WITH LEAVE TO AMEND,

11   AND THEN I WOULD PUT OFF THE CLAIM SPLITTING ISSUE SORT OF IN

12   AN ABUNDANCE OF FAIRNESS, AND, PRESUMABLY, IN RESPONSE TO THE

13   AMENDED COMPLAINT THAT YOU FILE, THERE WILL BE A MOTION TO

14   DISMISS ON CLAIM SPLITTING GROUNDS THAT, FRANKLY, BASED ON

15   EVERYTHING I'VE SEEN SO FAR, IS NOT A DIFFICULT MOTION, BECAUSE

16   OF THE FACT THAT YOU COULD HAVE BROUGHT NVISION IN, AND PERHAPS

17   ALSO THE SHAREHOLDERS, INTO THE SECOND -- INTO THE FIRST

18   LAWSUIT, FAILED TO DO SO, AND HAVING BLOWN THAT OPPORTUNITY,

19   YOU FILED A SECOND LAWSUIT AGAINST THEM INVOLVING THE SAME

20   SUBJECT MATTER, AND THEY'RE IN PRIVITY.        AGAIN, I'M NOT AS SURE

21   ABOUT WHETHER THE SHAREHOLDERS ARE IN PRIVITY.          I HAVEN'T

22   FOCUSED ON THAT AS MUCH YET.

23              BUT, YOU KNOW, THAT SEEMS -- THAT SEEMS LIKE A VERY

24   LIKELY OUTCOME.

25              AND THEN I THINK ANOTHER VERY LIKELY OUTCOME IS THAT,



                      JOAN MARIE COLUMBINI, CSR, RPR
                  RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 10 of 13      19




1    YOU KNOW, THE DEFENDANTS NEED TO BE COMPENSATED FOR THE

2    MONEY -- ATTORNEYS' FEES THEY'VE INCURRED IN TRYING TO DEAL

3    WITH ALL OF THESE PROBLEMS THAT YOU'VE CREATED.          BUT, AGAIN,

4    YOU KNOW, WE WOULD PRESUMABLY PUT THAT OFF UNTIL ANOTHER DAY.

5    THAT'S THE PROPOSAL.      AND, OF COURSE, THERE WOULD NOT BE

6    CONSOLIDATION.

7               MR. FEINBERG:     EVER OR FOR NOW?

8               THE COURT:     I THINK IT'S OVERWHELMINGLY LIKELY THAT

9    THERE WOULD NEVER BE CONSOLIDATION BECAUSE THE SECOND LAWSUIT

10   WILL VERY LIKELY BE DISMISSED WITH PREJUDICE ON CLAIM-SPLITTING

11   GROUNDS, AT LEAST AS TO NVISION.        AND I'M EQUALLY SKEPTICAL

12   THAT YOU'RE GOING TO BE ABLE TO STATE A CLAIM AGAINST THE

13   SHAREHOLDERS.    AND IT MAY BE THAT SUING SHAREHOLDERS IN THE

14   SECOND LAWSUIT IS IMPROPER CLAIM SPLITTING AS WELL.           SO THE

15   CONSEQUENCE OF THAT IS VERY LIKELY TO BE THAT THERE WILL NEVER

16   BE CONSOLIDATION BETWEEN THE TWO CASES BECAUSE THERE WON'T BE A

17   SECOND CASE.

18              AND THEN EVEN IF SOMETHING SOMEHOW WERE TO SURVIVE IN

19   THE SECOND CASE, I -- YOU KNOW, THERE STILL MAY BE REASONS NOT

20   TO CONSOLIDATE THE CASES, I DON'T KNOW.

21              MR. FEINBERG:     SO --

22              THE COURT:     DO THE DEFENDANTS HAVE ANY -- WELL,

23   BEFORE WE GET THERE, NOW THAT I HAVE ADAMS UP, I'M TRYING --

24   I'M AGAIN TRYING TO FIGURE OUT HOW ADAMS POSSIBLY HELPS YOU.

25   SO YOU WANT TO TRY TO EXPLAIN THAT AGAIN.



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 11 of 13     24




1    ANY PROBLEMS THAT COULD RESULT FROM CLAIM SPLITTING, TO WIT

2    WASTE OF JUDICIAL RESOURCES AND --

3               THE COURT:     BUT THAT'S NOT -- THAT'S NOT -- THAT'S

4    NOT A CASE WHERE THEY BLEW THE DEADLINE TO ADD THE STUFF FROM

5    THE SECOND LAWSUIT TO THE FIRST LAWSUIT.         IN OTHER WORDS,

6    THEY -- THEY COULD HAVE ADDED THE STUFF TO THE -- AS I

7    UNDERSTAND IT, THEY COULD HAVE ADDED THE STUFF TO THE FIRST

8    LAWSUIT, THEY DIDN'T, THEY CHOSE INSTEAD TO FILE A SECOND

9    LAWSUIT.   THEN THERE WAS A MOTION TO CONSOLIDATE WHICH FOR SOME

10   REASON THE DEFENDANT OPPOSED, AND, AS A RESULT, THEY FOREWENT

11   THE OPPORTUNITY TO ARGUE THERE WAS IMPROPER CLAIM SPLITTING.

12              BUT HERE THE -- SO -- BUT HERE THERE -- YOU --

13   THERE -- YOU BLEW THE DEADLINE FOR ADDING NVISION TO THE SECOND

14   LAWSUIT.   SO YOU, BY BLOWING THAT DEADLINE, YOU FOREWENT THE

15   OPPORTUNITY TO SUE NVISION.

16              YOU EFFECTIVELY DECIDED TO NOT SUE NVISION, AND THEN

17   ALL OF A SUDDEN, LATER ON YOU REALIZED THAT WAS A BAD DECISION

18   AND SO YOU FILED A SECOND LAWSUIT BECAUSE YOU HAD BLOWN YOUR

19   OPPORTUNITY.    THAT'S CLAIM SPLITTING.       THAT'S QUINTESSENTIAL

20   CLAIM SPLITTING.     SO I DON'T THINK THIS -- EVEN THOUGH IT'S

21   UNPUBLISHED, EVEN IF WE WERE TO CONSIDER IT, I DON'T THINK IT

22   HELPS YOU IN ANY WAY.

23              MR. FEINBERG:     YOUR HONOR, I WOULD LIKE -- WELL, I

24   GUESS WE'LL HAVE AN OPPORTUNITY TO BRIEF THIS IF AND WHEN THE

25   COURT FOLLOWS ITS PROPOSAL.       BUT I THINK THERE IS ACTUALLY A



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 12 of 13        43




1    AMENDED COMPLAINT IN THE FIRST LAWSUIT AND AMENDED COMPLAINT IN

2    THE SECOND LAWSUIT.     HOW MUCH TIME DO YOU WANT?

3               MR. FEINBERG:     LIKE 45 DAYS, YOUR HONOR.

4               UNIDENTIFIED SPEAKER:      YIKES.

5               THE COURT:     FORTY-FIVE DAYS?

6               MR. FEINBERG:     I WOULD TAKE 30.     I WANT TO MAKE SURE

7    THAT WE HAVE SOMETHING THAT IS AS BEST WE CAN DO WILL SURVIVE

8    WHAT WE KNOW ARE MOTIONS TO DISMISS.

9               THE COURT:     OKAY.   THE OTHER THING I WANT TO SAY IS

10   THAT, YOU KNOW, IF I STICK WITH THIS PLAN, I VIEW THIS AS

11   REALLY GIVING BIOCARDIA A MAJOR BREAK HERE.          AND, YOU KNOW, IN

12   TERMS OF ALLOWING YOU TO CONTINUE TO OPPOSE THE CLAIM SPLITTING

13   ARGUMENT DESPITE YOUR FAILURE TO HAVE PRESENTED ANYTHING

14   MEANINGFUL SO FAR ON THAT AND, YOU KNOW, IN TERMS OF ALLOWING

15   YOU TO ADD THE TRADE SECRETS IN THE FIRST LAWSUIT.           I VIEW THIS

16   AS GIVING YOU A HUGE BREAK, AND BIOCARDIA IS NOT GOING TO GET

17   ANY MORE BREAKS IN THIS LAWSUIT FOR, YOU KNOW, FAIL- -- YOU

18   KNOW, FAILINGS, LITIGATION FAILINGS, PROCEDURAL FAILINGS.           THIS

19   IS BIOCARDIA'S LAST CHANCE.       THERE WILL BE NO MORE -- THERE

20   WILL BE NO MORE GIVING YOU A BREAK IN THE EXERCISE OF

21   DISCRETION.

22              SO I'LL THINK ABOUT HOW LONG YOU CAN HAVE TO --

23   ASSUMING WE STICK WITH THIS PLAN, HOW LONG YOU CAN HAVE TO FILE

24   AMENDED COMPLAINTS.

25              AND DOES ANYBODY HAVE ANYTHING ELSE THEY WANT TO ADD



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 3:19-cv-05645-VC Document 118-3 Filed 09/24/20 Page 13 of 13   45




1                         CERTIFICATE OF TRANSCRIBER

2

3          I CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT

4    TRANSCRIPT, TO THE BEST OF MY ABILITY, OF THE ABOVE PAGES OF

5    THE OFFICIAL ELECTRONIC SOUND RECORDING PROVIDED TO ME BY THE

6    U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, OF THE

7    PROCEEDINGS TAKEN ON THE DATE AND TIME PREVIOUSLY STATED IN THE

8    ABOVE MATTER.

9          I FURTHER CERTIFY THAT I AM NEITHER COUNSEL FOR,

10   RELATED TO, NOR EMPLOYED BY ANY OF THE PARTIES TO THE ACTION IN

11   WHICH THIS HEARING WAS TAKEN; AND, FURTHER, THAT I AM NOT

12   FINANCIALLY NOR OTHERWISE INTERESTED IN THE OUTCOME OF THE

13   ACTION.

14

15

16                            JOAN MARIE COLUMBINI

17                                JULY 31, 2020

18

19

20

21

22

23

24

25



                       JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
